205 F.2d 420
Dudley C. ERICSON, as Liquor Control Commissioner for theState of Minnesota, Appellant,v.UNITED STATES of America.
No. 14626.
United States Court of Appeals Eighth Circuit.
June 18, 1953.

J. A. A. Burnquist, Atty. Gen. of Minn., and Irving M. Frisch, Sp. Asst. Atty. Gen. of Minn., for appellant.
George E. MacKinnon, U.S. Atty., and Thomas J. Ryan, Sp. Asst. U.S. Atty., Minneapolis, Minn., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed without prejudice, 102 F.Supp. 376, on stipulation of counsel for respective parties.